Case 6:19-mj-01763-DAB Document 1 Filed 10/25/19 Page 1 of 15 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

United States of America )
v. )
JEFFREY ARONOFSKY ) Case No.
) 6:19-mj-1763
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is truc to the best of my knowledge and belief.
On or about the date(s)of | ss October 25,2019 = =———siinthecountyof —§ ——_—s Seminole ___ in the
Middle _—s-_-~Districtof == —ss—-Florida_=—S—__, the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2422(b) Attempted enticement of a minor.

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached shect. QJ fe

Ce AL sfenature

Rodney J. Hyre, Special Agent

Printed name and title

 

Swom to before me and signed in my presence.

Judge's signblure

City and state: = ——— Orlando, Florida __ DAVID A. BAKER, U.S. Magistrate Judge —

 

Printed name and title
Case 6:19-mj-01763-DAB Document1 Filed 10/25/19 Page 2 of 15 PagelID 2

STATE OF FLORIDA CASE NO. 6:19-mj- 1763
COUNTY OF ORANGE
AFFIDAVIT

I, Rodney J. Hyre, after being duly sworn, depose and state:

l, For the past 17 years, ] have been employed as a Special Agent
with the Federal Bureau of Investigation (FBI). I currently serve as the
coordinator for the FBI Crimes Against Children/Innocent Images Unit in
Orlando, Florida. As the coordinator for the FBI Innocent Images Task Force,
my responsibilities include investigating possible criminal violations of Title 18
of the United States Code.

2. I have received specialized training in the investigations of sex
crimes, child exploitation, child pornography, and computer crimes. I have
participated in investigations of persons suspected of violating federal child
pornography laws, including 18 U.S.C. §§ 2251 and 2252A. I have also
participated in investigations of persons suspected of violating federal laws
pertaining to the enticement of minors under 18 U.S.C. § 2422(b).

3. I have participated in various training courses for the
investigation and enforcement of federal child pornography laws in which
computers are used as the means for receiving, transmitting, and storing child

pornography. Additionally, I have been involved in authoring and
Case 6:19-mj-01763-DAB Document1 Filed 10/25/19 Page 3 of 15 PagelD 3

participated in the execution of search warrants involving searches and
seizures of computers, computer equipment, software, and electronically
stored information.

4, This affidavit is submitted in support of a criminal complaint
against JEFFREY ARONOFSKY for a violation of 18 U.S.C. § 2422(b). As
set forth in more detail below, I believe there is probable cause that
ARONOFSKY, using facilities and means of interstate commerce, that is, the
Internet and a cell phone, did knowingly attempt to persuade, induce, and
entice an individual whom he believed had not attained the age of 18 years, to
engage in sexual activity for which any person could be charged with a
criminal offense under Florida law, that is, sexual battery, a violation of
Florida Statute Section 794.011(2)(a).

5. I make this affidavit from personal knowledge based on my
participation in this investigation, information from other criminal
investigators, information from law enforcement officers, information from
agency reports, and review of documents provided to me by these witnesses
and law enforcement officers. Because this affidavit is being submitted for the
limited purpose of establishing probable cause in support of a criminal
complaint, I have not set forth each and every fact learned during the course of

this investigation.
Case 6:19-mj-01763-DAB Document 1 Filed 10/25/19 Page 4 of 15 PagelD 4

6. Title 18, United States Code, Section 2422(b) prohibits a person
from using the mail or any facility or means of interstate or foreign commerce
to knowingly attempt to persuade, induce, entice, or coerce an individual who
has not attained the age of 18 years, to engage in prostitution or sexual activity
for which any person can be charged with a criminal offense.

7. It is a criminal offense under Florida Statute Section
794.011(2)(a) for a person 18 years of age or older, to commit sexual battery
upon a person less than 12 years of age.

INVESTIGATION

8. On or about October 7, 2019, a law enforcement officer informed
me that a Confidential Human Source (CHS) operated by a Customs and
Border Patrol (CBP) officer reported that he (i.e. the CHS) was in contact with
a person on an Internet dating site who claimed to have had sexual contact
with multiple children, some as young as six years of age. CBP has informed
me that CHS has no criminal history, and has not received payment from CBP
to date.

9. I met with the CHS and the handling agent on or about October
10, 2019. The CHS informed me that he recognized the subject who claimed
to have sexually molested children because the subject sent the CHS pictures

of himself during their communications on the Internet dating site. The CHS
Case 6:19-mj-01763-DAB Document1 Filed 10/25/19 Page 5 of 15 PageIlD 5

recognized the subject as JEFFREY ARONOFSKY. I was shown
communications between the CHS and ARONOFSKY, which included these
pictures. I compared the pictures to the Driver and Vehicle Identification
Database (DAVID) and confirmed that the pictures accompanying the
communications were that of JEFFREY ARONOFSKY. The CHS estimated
that his communications with ARONOFSKY took place in early September
2019.

10. I reviewed the CHS’s communications with ARONOFSKY. In
addition to numerous pictures of ARONOFSKY, ARONOFSKY also
provided that his name was Jeffrey. ARONOFSKY told the CHS that he
liked “incest with brothers uncle father cousins grandpa together[.] Pervy too
young.” ARONOFSKY further stated, “Pervy is very easy outside the US
Sir.”

11. Later, ARONOFSKY and the CHS exchanged these
communications:

ARONOFSKY: Are you pervy too Sir??

CHS: I like to do all the damage

ARONOFKSY: _ So is that a yes to pervy Sir? Pervy

CHS: Yes
Boy!

ARONOFSKY: _ I’ve had little boy’s fist in the DR
Case 6:19-mj-01763-DAB Document1 Filed 10/25/19 Page 6 of 15 PagelD 6

CHS:

ARONOFSKY:

CHS:

ARONOFKSY:

CHS:

ARONOFSKY:

me
How old was the little boy?

6

While his father watched and fucked him while he
fisted me Sir

In the DR I’ve had sex with thrrr different fathers
that fuckev their little sons and I ducked the boys
too Sir

I need discipline Sir

Sir??

Ever do stuff with kids and their dads in the US?

Yes
In NYC
I like incest Sir

Oh okay...so what happened?

Sir I don’t want to keep texting all this stuff here in
this forum

Let me come over and | can tell you the awesome
stories

Pervy is very very common I’ve learned these past
two years

I delete this app all the time Sir

12. Through my training and experience, I believe that the term

“fist” refers to the sexual act of inserting a hand into the anus of another

person. I believe “DR” refers to the Dominican Republic.

13. Following this meeting with the CHS, on or about October 16,

2019, a CBP officer, acting in an undercover (CBP UC) capacity, contacted

ARONOFSKY via text messaging. During these communications the officer
Case 6:19-mj-01763-DAB Document 1 Filed 10/25/19 Page 7 of 15 PagelD 7

sent two images of adult pornography to ARONOFSKY. ARONOFSKY and
the CBP UC exchanged numerous sexually suggestive messages.
ARONOFSKY told the CBP UC, that he has interest in, “Incest sex with
brothers uncles cousins fathers and sons.”

14. On October 16, 2019, I assumed the role formerly used by the
CBP UC and began text communications with ARONOFSKY. I informed
ARONOFSKY that I had a friend named “Steve” that had the same “taboo
interests” as ARONOFSKY and that Steve had an eight-year-old son. I
provided ARONOFSKY with an undercover phone number to be used if he
wanted to talk to Steve.

15. ARONOFSKY said that he was interested and asked if Steve
played with his kid already. I responded, “Yes he plays with the boy and lets
and has let me. He insists on watching. I told him I thought you were into the
same kink.” ARONOFSKY replied, “Yes[.] Kid likes it.” I then asked if I
should tell Steve to expect ARONOFSKY to reach out to him.

ARONOFSKY responded, “Yes.”

16. ARONOFSKY later stated that he was afraid that this was a
police sting with Steve, but I assured him that Steve was not a police officer.

17. On October 17, 2019, ARONOFSKY reached out via text to

“Steve” (i.e. your affiant acting in an undercover capacity). ARONOFSKY’s
Case 6:19-mj-01763-DAB Document1 Filed 10/25/19 Page 8 of 15 PagelID 8

initial text was “Hey Steve! [CBP UC] recommended I contact you. Jeffrey.”
I asked if ARONOFSKY was into family fun, and he responded, “Yes.”

18. Iasked ARONOFSKY if the CBP UC had told him that he had
been with my son. ARONOFSKY replied, “Yes HOT.”

19. ARONOFSKY went on to say, “I’m hard thinking about it[.]
Your kid OK with it? What does he think?” I told him, “I’m aa voyeur. I just
like to watch and maybe stroke. He likes the attention. Just can’t be rough.
You don’t mind me watching you two?” ARONOFSKY replied, “HOT HOT
HOT|.] he likes it? I want you to watch.” ARONOFSKY asked for a picture.

20. On October 18, 2019, I continued my text conversation with
ARONOFSKY. During that conversation, I told ARONOFSKY that I was a
“pedo perv” and “[i]t’s all about you and him and me watching. If that’s not
your thing just let me know and I’ll move on.” During the course of that
conversation, ARONOFSKY asked for a “normal regular pic of you and him.
Father and son. Be discreet.” At that time, I replied, “Fair enough. No face.
And none of me. I’m a normal looking 45 yo. And besides I’m not on the
menu he is. I’m on a 3 day trip so I’ll try to get it tomorrow.”

21. Wecontinued the text conversation on October 19, 2019.
ARONOFSKY said, “I’m excited but I have questions.” He asked, “Can I

do whatever I want? How do I know it’s you to be safe?” ARONOFSKY
Case 6:19-mj-01763-DAB Document1 Filed 10/25/19 Page 9 of 15 PagelD 9

also asked, “How many guys have been with him and what if he gets an STD?
How does that get handled?”

22. At another point, ARONOFSKY asked, “How do insure the
subject doesn’t talk to your spouse teachers or his friends.” I assured
ARONOFSKY, “He’s a good boy. Loves his dad and knows it’s our secret.”
ARONOFSKY replied, “You remind him over and over.”

23, ARONOFSKY then began to state some of the sexual acts he
wanted to commit with my notional eight-year-old son:

a. “I want to suck your cum out of him”;
b. “I want to kiss him on his lips”;

c. “I lobe to suck and lick toes and feet”;
d. “[C]hew his nipples”;

e. “I need to duck your cum out of him with his legs spread apart
suck”:

f. “[C]an the three of us tag him together?”; and
g. “I'll grab him by the throat while I’m breeding him.”
24, ARONOFSKY then asked, “What will turn you on for me to say
to him while I fuck him.” ARONOFSKY and I then exchanged the following
messages:

ARONOFSKY: _ I’ve had pervy experience before but only outside
the USA
Case 6:19-mj-01763-DAB

Me:

ARONOFSKY:

Me:

ARONOFSKY:

Me:

ARONOFSKY:

ARONOFSKY:

Me:

ARONOFSKY:

Document 1 Filed 10/25/19 Page 10 of 15 PagelD 10

He tums nine next month. He’s so cute

What does he say about it? Does he talk to you
about it?

If it goes well the first time. Who knows. Since we
live close

What does he say about it in general? Does he talk
about you with him or [CBP UC] or others? I’m
curious

He was afraid first time with someone else. That’s
why I have to be in the room. And I like to watch

I love that you like to watch

That’s hotter than hot

Does he ask why? Does he like it? What does he say
Not the first time but would he fist me?

He likes to please. And he knows it makes me
happy. He also likes getting to stay in hotel rooms.
Which where we meet others

So does your wife ask where he is?
Not the first time but would he fist me?
I’ve been fisted by subjects in the DR

Hot
You mean like young?

Yes
5
8

25. Lasked ARONOFSKY what he did with the five-year-old and he

responded, ‘Father fucked and seeded him. I sucked the cum out. Ad I

fucked him too.” ARONOFSKY explained, “The father gave the boy adult
Case 6:19-mj-01763-DAB Document 1 Filed 10/25/19 Page 11 of 15 PagelD 11

Benadryl to relax him[.] The father had done this many times so the boy

knew the deal[.] It was sooo HOT.”

26. ARONOFSKY and I then exchanged the following messages:

Me:

ARONOFSKY:

ARONOFSKY:

Me:

ARONOFSKY:

Me:

ARONOFSKY:

Me:

ARONOFSKY:

Me:

Did the other father fuck the 5 abn 8 yo in front of
you

Yes and yes

3 times in DR

Twice with the same dad and 5 and once with 8
I’ve experienced from 5-17

8-12 turns me on

How many times has [CBP UC] been with him?
He’s just so huge
And you stay overnight at the hotel?

Straight up fucked him once. Suck both ways
several times.

Tum on music or tv to drown out the fucking noises
Not usually. Just while you are still playing

Do you stay overnight in the hotel? Is there a wife to
question any of this? Or are you a gay dad? I’m just

super curious

Like I said. Not overnight. Wife thinks we are just
out together. Not really gay. Just love little ones

Is it suspicious to bring him to a hotel on a school
day for a few hours then leave? Hotel staff nosey?

The place I used you don’t have to go thru a main
entrance. It’s very nice

10
Case 6:19-mj-01763-DAB Document 1 Filed 10/25/19 Page 12 of 15 PagelD 12

ARONOFSKY:

Me:

Me:

ARONOFSKY:

Cool [happy emoji]

I want to eat his ass really bad

I lobe to rim

Love

You want to watch me suck his cock and lick his
balls

Definitely

Ok. Do you want to do this on Friday?

Yes

But J have to ask my hubby about driving him to the
airport etc

Times etc.

Can I piss in him? Or on him?

27. ARONOFSKY and I then began to make logistic plans to meet

at a hotel in Lake Mary, Florida, so he could have sexual relations with my

eight-year-old son. ARONOFSKY expressed security concerns about the

hotel and that this might be a sting.

28. On October 25, 2019, ARONOFSKY and I continued planning

to meet in person. ARONOFSKY stated, “I’m back home in bed Naked

thinking this will either be great, or it’s a set up.”. ARONOFSKY said that he

was excited that he would be watched by the boy’s father. I gave

ARONOFSKY the address of the hotel where we would meet, and he

responded, “I’m excited to be naked with him standing in front of a mirror.”

11
Case 6:19-mj-01763-DAB Document 1 Filed 10/25/19 Page 13 of 15 PagelD 13

29. ARONOFSKY asked, “So when I arrive you’ll meet me before I
go to the room?” ARONOFSKY then added, “I hope your both cute.”
ARONOFSKY asked if I had “lube” and asked if I had given my eight-year-
old son Benadryl in order to relax him. With regard to the child,
ARONOFSKY asked, “So he knows whats going to happen?” ARONOFSK Y
then asked, “So I can fuck him a few times?” ARONOFSKY then described
some of the things he was looking forward to doing to the child: “I’m really
into rimming him with his legs spread wide open...Sucking and licking his
toes and feet..I want him to chew my nipples hard I’ll teach him.”
ARONOFSKY then asked me, “Will it turn you on to watch me fuck him?
And suck his little junk.” ARONOFSKY stated, “I can’t wait to have his ass
juices all over my cock.”

30. At approximately 10:27 a.m. on October 25, 2019, I observed
ARONOFSKY pull into the parking lot of the prearranged meeting point, at
the prearranged time. J knew from researching ARONOFSKY’s DAVID
profile that two cars were registered to him, including a gray Mini Cooper
with a convertible top. Isaw ARONOFSKY pull into the parking lot in that
vehicle and circle the parking lot twice. He texted me, “I’m here” and “Are
you parked around back?” ARONOFSKY was then stopped by law

enforcement vehicles with flashing lights.

12
Case 6:19-mj-01763-DAB Document1 Filed 10/25/19 Page 14 of 15 PagelD 14

31. ARONOFSKY was taken into custody and advised of his
Miranda rights. In a recorded interview, ARONOFSKY advised that for the
last few days, he had been speaking to a man named Steve about his (i.e.
Steve’s) eight-year-old son, and that ARONOFSKY had traveled to the
prearranged meeting place in order to have sexual relations with the boy. I
asked ARONOFSKY whether he was there to have oral and anal sex with the
child, and he did not answer. ARONOFSKY then invoked his right to
counsel and the interview was concluded.

32. A-search of ARONOFSKY’s vehicle following the arrest
revealed a bottle of Jungle Juice, which is also known as “poppers.”
ARONOF SKY had mentioned in his chats that he was going to bring
“poppers.” It is my understanding that this is commonly used among persons
who have anal sex, to relax their sphincter muscle. A stun gun was found next
to the shift column in the car and a red iPhone was also located on the driver’s
seat.

CONCLUSION

33. I believe there is probable cause that JEFFREY ARONOFSKY,
using facilities or means of interstate commerce, that is, the Internet and a cell
phone, did knowingly attempt to persuade, induce, and entice an individual

whom ARONOFSKY believed had not attained the age of 18 years, to engage

13
Case 6:19-mj-01763-DAB Document1 Filed 10/25/19 Page 15 of 15 PagelD 15

in sexual activity for which any person could be charged with a criminal
offense under Florida law, that is, sexual battery, a violation of Florida Statute

Section 794.011(2)(a), in violation of 18 U.S.C. § 2422(b).

fe ie

Rodney J. Hyre, Special Agent
Federal Bureau of Investigation

Sworn to and subscribed before me
this 25" day of October, 2019.

 

14
